*910OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal pursuant to CPLR 5601 (d) dismissed, without costs, upon the ground that the prior order of the Appellate Division sought to be reviewed, upon which jurisdiction is predicated, although denominated an order of reversal, is an order of modification and the modification is not in a respect "which is within the power of the court of appeals to review” (CPLR 5601 [a] [iii]; see, Matter of Von Bulow, 63 NY2d 221).